

117 S2095 IS: Emergency GRACE Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2095IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Schatz introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo expand compassionate release authority and elderly home confinement access for offenders with heightened coronavirus risk.1.Short titleThis Act may be cited as the Emergency Grants of Release And Compassion Effectively Act of 2021 or the Emergency GRACE Act.2.DefinitionsIn this Act:(1)DirectorThe term Director means the Director of the Bureau of Prisons.(2)Public health emergencyThe term public health emergency—(A)means a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); and(B)includes—(i)a public health emergency declared by the Governor of a State or territory in which a Bureau of Prisons facility is located; and (ii)the public health emergency declared on January 31, 2020, in response to COVID–19. 3.Expedited compassionate release(a)AuthorityFor purposes of a motion filed under section 3582(c)(1) of title 18, United States Code, during any period for which a public health emergency is in effect, the requirement to exhaust all administrative rights or the 30-day waiting period described in section 3582(c)(1) of title 18, United States Code, shall not apply. (b)Identifying compassionate release casesThe Director shall—(1)identify defendants who are at a higher risk of death, as defined by the Centers for Disease Control and Prevention, from the disease or illness for which the public health emergency was declared, including—(A)defendants over the age of 60;(B)defendants with a terminal illness, as defined in section 3582(d)(1) of title 18, United States Code; and(C)defendants with autoimmune disorders or serious medical conditions, including heart disease, diabetes, HIV, chronic or acute respiratory disease, or cancer; (2)upon a written request by a defendant for the medical records of the defendant, or in the case of the defendant's attorney, a request for the medical records of the defendant that declares under the penalty of perjury that the records are being sought in connection with a motion under subsection (a), promptly release all medical records from the year preceding the request to the parties specified in the request, including the court, the defendant, and any individual acting on the defendant's behalf; (3)ensure that there are adequate numbers of Bureau of Prison employees to carry out paragraph (1); and(4)provide guidance to Bureau of Prison employees consistent with public health and safety recommendations to prevent the spread of the disease or illness for which the public health emergency was declared.(c)PresumptionIn a motion filed under subsection (a) there shall be a presumption of sentence reduction for a defendant at a higher risk of death from the disease or illness for which the public health emergency was declared, including a defendant with autoimmune disorders or serious medical conditions, including heart disease, diabetes, HIV, chronic or acute respiratory disease, or cancer.(d)Legal representationThe court may appoint a Federal public defender or community defender, or other counsel qualified to be appointed under section 3006A of title 18, United States Code, to assist a defendant seeking relief under this section. (e)Conforming amendments to section 3582 of title 18, United States CodeSection 3582(c)(1) of title 18, United States Code, is amended—(1)in the matter preceding subparagraph (A), by inserting , including a case involving an offense committed on or before November 1, 1987 after case; and(2)in subparagraph (A)—(A)in the matter preceding clause (i), by striking or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility and inserting , or upon the lapse of 30 days from date on which the defendant submits a request for a reduction in sentence to the warden of the facility in which the defendant is imprisoned; and(B)in clause (ii), by striking 70 years of age and inserting 60 years of age.4.Temporary release from Federal custody during a public health emergency(a)Temporary release from custody of the United States MarshalsDuring a public health emergency, a court may order that an individual in the custody of United States Marshals Service, or another Federal agency, be transferred to home confinement to the extent that the court determines such release to be necessary for the health and safety of the individual or the detention facility in which the individual would be placed.(b)Temporary furlough or transfer(1)In generalDuring a public health emergency, a court may order that an individual in the custody of the Federal Bureau of Prisons be furloughed or transferred to home confinement to the extent that the court determines such furlough or transfer to be necessary for the health and safety of the individual or the correctional facility in which the individual is held.(2)Factors to be consideredIn carrying out paragraph (1), the court may consider factors such as—(A)whether an individual filed a motion for a reduction of sentence under section 3(a);(B)the risk to the health and safety of the facility in which the individual is held, including an outbreak of a highly contagious virus or disease; and(C)the safety of the community in which a person will be released. 5.Allowing for medical assistance under medicaid for inmates during 30-day period preceding releaseThe subdivision (A) following paragraph (30) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by inserting and except during the 30-day period preceding the date of release of such individual from such public institution after medical institution.6.Stopping the spread of coronavirus in Federal prisons(a)Required action To stop the spread of coronavirus The Director shall require that all Bureau of Prisons facilities, including all contract facilities, follow the Centers for Disease Control recommended procedures for limiting the spread of the coronavirus, including robust and ongoing testing, providing adequate soap, medical care, comprehensive sanitation and cleaning of facilities, personal protective equipment, and other safety measures provided free of charge to—(1)individuals who are incarcerated or detained in a Bureau of Prisons facility, including all contract facilities; and(2)individuals who work or volunteer in a Bureau of Prisons facility, including all contract facilities.(b)Plans and proceduresNot later than 7 days after the date of enactment of this Act, the Director shall—(1)release information about plans and procedures to address the coronavirus within Bureau of Prisons facilities, including all contract facilities;(2)update the number of coronavirus cases that exist in Bureau of Prisons facilities, including all contract facilities, and provide daily updates of the number; (3)begin the process of testing—(A)all individuals who are incarcerated or detained in a Bureau of Prisons facility or a contract facility; and(B)all individuals who work or volunteer in a Bureau of Prisons facility or contract facility; (4)provide prompt and accurate information about the number of coronavirus fatalities;(5)inform attorneys, families, and friends of inmates in custody when individuals are potentially exposed to or test positive with coronavirus and continue to provide timely, up-to-date information about the health of loved ones;(6)provide information about visitation, communication policies, and lockdowns; and(7)give updates on healthcare services being provided.7.Emergency appropriations for State sentencing reductions on the basis of age or medical conditionThere are hereby appropriated, out of amounts in the Treasury not otherwise appropriated, for additional amounts for the Department of Justice for State and Local Law Enforcement Assistance, $50,000,000 for fiscal years 2021 and 2022, to remain available until expended, to prevent, prepare for, and respond to the coronavirus, domestically or internationally, to be awarded pursuant to the formula allocation (adjusted in proportion to the relative amounts statutorily designated therefor) that was used in fiscal year 2020 for the Edward Byrne Memorial Justice Assistance Grant program as authorized by subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Acts of 1968 (1968 Act): Provided, That the amounts awarded to State Administering Agencies shall be awarded to the corrections departments or agency of each State and territory of the United States for the purpose of identifying State inmates who are at a higher risk of death from the disease or illness for which the public health emergency was declared, as defined by the Centers for Disease Control and Prevention, including inmates over the age of 60, inmates with a terminal illness, and inmates with autoimmune disorders or serious medical conditions, including heart disease, diabetes, HIV, chronic or acute respiratory disease, or cancer, and for the purpose of testing inmates for the coronavirus, and assisting such inmates in the preparation, drafting, and submission of requests for compassionate release, medical or elderly parole, or other sentence reductions on the basis of age or medical condition pursuant to relevant State law: Provided further, That the allocation provisions under subsections (a) through (e) of section 505 and the special rules for Puerto Rico under section 505(g) and section 1001(c) of the 1968 Act, shall not apply to the amount provided under this section: Provided further, That awards hereunder, shall not be subject to restrictions or special conditions that are the same as (or substantially similar to) those, imposed on awards under such subpart in fiscal year 2018, that forbid interference with Federal law enforcement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 